DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is responsive to the following communication:  Amendment filed 01/03/21.  This action is made final.
3.	Claims 1-15 and 33-37 are pending in the case.  Claims 1, 5 and 33 are independent claims.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 5 and 33 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tatzel (US 20140100994) in view of Stribu (US 20130135344).
Regarding claim 5, Tatzel discloses a machine-readable storage medium, having stored thereon instructions, which when executed by a processor, cause the processor to implement a method to
generate an augmented reality environment associated with a geographical area (FIG. 2A-2C, the AR is in a geographic physical area), the method, comprising:

a representation of a physical environment associated with the geographical area (FIG. 2A-2C, the physical environment is represented in the display);
a virtual object (FIG. 2B, and 2C have virtual price tags);
causing the virtual object to be discernible or indiscernible, to a human user, in a view of the augmented reality environment as perceived by the human user (FIG. 2B, when a user is within view of the objects, the prices appear above the objects);
enabling the human user to discover one or more relevant objects in the augmented reality environment through, one or more of:
physical exploration of the geographical area and places physically surrounding the geographical area (FIG. 2A-2C, a user explores a physical geographical area with a physical objects in a display through augmented reality);
virtual exploration in the augmented reality environment through digital navigation via a user interface of the augmented reality environment (FIG. 2A, a user can digitally navigate through an augmented reality interface).
Tatzel does not disclose wherein, in the augmented reality environment, perceptibility of the virtual object is adjustable by the human user. 
However, Stribu discloses wherein a server application may present an AR rendering to the web client on the user device wherein the user may interact with the rendering via the UI on the user device, for instance, to remove an object, add an object, move an object, change view angle, change granularity, add information items to an object and the like. In another 
The combination of Tatzel and Stribu would have resulted in Tatzel’s augmented reality to further incorporate the augmented user controls teachings of Stribu.  One would have been motivated to have combined the teachings because a user in Tatzel is interested in looking for objects within an AR interface and would have benefited from being able to further control each individual object. Therefore, the combination of references would have been obvious as the combination of known art would have resulted in a predictable result. 
Regarding claim 33, to implement a method to generate an augmented reality environment associated with a geographical area, the method, comprising: 
generating an augmented reality environment, the augmented reality environment including (FIG. 2A-2C, the AR is in a geographic physical area):
a representation of a physical environment associated with the geographical area FIG. 2A-2C, the physical environment is represented in the display);
a virtual object (FIG. 2B, and 2C have virtual price tags);
causing the virtual object to be discernible or indiscernible, to a human user, in a view of the augmented reality environment as perceived by the human user (FIG. 2B, when a user is within view of the objects, the prices appear above the objects);

virtual exploration in the augmented reality environment through digital navigation via a user interface of the augmented reality environment (FIG. 2A, a user can digitally navigate through an augmented reality interface).
However, Stribu discloses wherein a server application may present an AR rendering to the web client on the user device wherein the user may interact with the rendering via the UI on the user device, for instance, to remove an object, add an object, move an object, change view angle, change granularity, add information items to an object and the like. In another example, multiple parts of the rendering may be transmitted to the web client on the user device wherein the web client integrates the multiple parts to present a final rendering at the user device. In another example, the presentation can be defined to extend beyond the visible range of a particular display (e.g., extend to a 360 degree representation of the specified location around a viewing location), wherein the user can interact with the display to view different aspects of the presentation (paragraph 0033).
The combination of Tatzel and Stribu would have resulted in Tatzel’s augmented reality to further incorporate the augmented user controls teachings of Stribu.  One would have been motivated to have combined the teachings because a user in Tatzel is interested in looking for objects within an AR interface and would have benefited from being able to further control . 
6.	Claims 1-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tatzel-Stribu in view of Bostick (US 20180089869).
Regarding claim 1, Tatzel discloses a system to administer network communications in an alternate reality environment, the system, comprising:
a virtual object repository to store multiple virtual objects (FIG. 1, augmented reality shopping backend and product data);
a provisioning engine coupled to the virtual object repository to control perceptibility of the multiple virtual object in the alternate reality environment (FIG. 1, augmented reality shopping display configuration and 3-D model support);
a search engine coupled to the virtual object repository (augmented reality shopping backend can push links to be displayed on an augmented reality interface, see paragraph 054);
a rendering engine coupled to the virtual object repository (FIG. 1. 3-D model support and product/display layout links);
wherein, in operation, the rendering engine presents the one or more relevant virtual objects to the human user via the alternate reality environment (FIG. 2A-2B, the rendering engine presents both the real environment and the virtual environment simultaneously);
wherein, the alternate reality environment includes:
a representation of a real environment associated with the physical location (FIG. 2A, a real shopping environment is used); 

Tatzel does not disclose wherein, in operation, the search engine administers a search environment in the alternate reality environment which enables a human user to search amongst the multiple virtual objects for one or more relevant virtual objects in the alternate reality environment; wherein, the one or more relevant virtual objects are identified from the multiple virtual objects that satisfy a search criteria submitted by the human user and meet a spatial criteria.
However, Bostick discloses wherein at least entering the search parameter into a search engine; receiving from the search engine the location of at least one building; selecting the building having the location nearest to the geolocation of the glasses or the mobile device; transmitting to the glasses at least a portion of the retrieved indoor view (paragraph 0016).  Bostick further discloses wherein at step 306, the search engine may return a plurality of locations according to the search parameters. For example, if Target is the search parameter, the search engine may return a list of Target stores. If the location is the search parameter, the buildings near to that location may be returned. If the search parameter is unique enough, it is possible that only a single building will be returned (paragraph 0052).
The combination of Tatzel and Bostick would have resulted in Tatzel’s augmented reality to further incorporate the augmented search teachings of Bostick.  One would have been motivated to have combined the teachings because a user in Tatzel is interested in looking for objects within an AR interface and would have benefited from being able to search within the augmented reality framework to be able to look for specific products.  Therefore, the 
Regarding claim 2, Tatzel discloses wherein further satisfy a temporal criteria; wherein, the temporal criteria is an attribute of the virtual object (Additionally, to enable completion of a sale at the time that a consumer user making a buying decision, an availability status of a specific good or service (e.g. a specific size of shoe, an open time slot for a haircut or massage) can be advantageously available in real time via the local client shopping application 110. The price and the availability information can be provided within the local client shopping application 110 itself, paragraph 0032).
Tatzel does not necessarily disclose wherein, the one or more relevant virtual objects identified from the multiple virtual objects in response to the search criteria submitted by the human user.
However, Bostick discloses wherein at least entering the search parameter into a search engine; receiving from the search engine the location of at least one building; selecting the building having the location nearest to the geolocation of the glasses or the mobile device; transmitting to the glasses at least a portion of the retrieved indoor view (paragraph 0016).  Bostick further discloses wherein at step 306, the search engine may return a plurality of locations according to the search parameters. For example, if Target is the search parameter, the search engine may return a list of Target stores. If the location is the search parameter, the buildings near to that location may be returned. If the search parameter is unique enough, it is possible that only a single building will be returned (paragraph 0052).

Regarding claim 3, Tatzel does not disclose discloses further comprising, a filter engine coupled to the virtual object repository; wherein, in operation, the one or more relevant virtual objects are identified in response to a filter applied by the filter engine; wherein the filter provided by the alternate reality environment includes, one or more of: a price filter, a discount percentage filter, an expiry filter, a product category filter, a service category filter, a sub- filter for product feature, a distance filter, a filter by social distance or relevance to friends.
However, Bostick discloses wherein at step 310, of buildings returned by the search engine in step 306, the building nearest to the geolocation determined in step 308, is selected. For example, if several Target stores were returned in step 306, the Target store nearest to the obtained geolocation may be selected. Note, that in alternate embodiments, the geolocation may be obtained prior to step 304 may be used as a search parameter itself or as way to limit the results of the search engine, paragraph 0054).
The combination of Tatzel and Bostick would have resulted in Tatzel’s augmented reality to further incorporate the augmented search teachings of Bostick.  One would have been motivated to have combined the teachings because a user in Tatzel is interested in looking for 
Regarding claim 4, Tatzel discloses wherein, at least one of the one or more relevant virtual objects identified from the multiple virtual objects in response to the search criteria that are presented to the human user in the alternate reality environment is recommended to the human user by the alternate reality environment based on one or more of: previously browsed virtual objects of the human user (with a mobile device 102, a consumer user can be enabled to search for products or services, for example using a mobile version of a search engine such Google, Bing, Yahoo, or the like. Search engines such as these generally show links of companies or other commercial entities that have advertised goods, services, or the like that are similar to or otherwise linked to goods, services, other products, or the like for which a consumer user has searched (for example as demonstrated by entry of one or more search terms, selection of one or more search results, or the like), paragraph 0053); activity of the human user in the alternate reality environment; transactions conducted by the human user in the alternate reality environment; social graph of the human user; demographic information of the human user; contents of the human user's shopping cart or wish list in the alternate reality environment.
7.	Claim 6, 7, 11, 12, and 34 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tatzel-Stribu in view of Saklatvala (US 20140071164). 
Regarding claim 6, Tatzel does not disclose wherein: the augmented reality environment is rendered, to the human user, at least in part via a mobile device; detecting combination of gestures initiated at the mobile device; providing access to the virtual object by the human user in the augmented reality environment in response to determining that the combination of gestures is correct for accessing the virtual object.
However, Saklatvala discloses wherein in the example, the control object 150 is used to "grab" the front right corner of the "car" virtual object in FIG. 1B. Then, as shown in FIG. 1C, the control object 150 gestures in a motion shown by arrow 160 to swing the virtual object 130 around in space as is shown to the user on device 110. Thus, the virtual object 130 is manipulated by a simple user gesture that occurs within the augmented reality environment space (e.g., in between the camera and the poster) where the virtual objects appear to be located (paragraph 0015).
The combination of Tatzel and Saklatvala would have resulted in Tatzel’s augmented reality to further incorporate the augmented object manipulation teachings of Bostick.  One would have been motivated to have combined the teachings because a user in Tatzel is already interested in searching for and manipulating virtual objects within its AR interface. Therefore, the combination of references would have been obvious as the combination of known art would have resulted in a predictable result. 
Regarding claim 7, Tatzel does not disclose wherein the combination of gestures includes, shaking of the mobile device or by moving the mobile phone in a pattern.
However, Saklatvala discloses as shown in FIGS. 1A-1C, the position of the camera in the mobile device 110 need not remain fixed with respect to the poster 120. Indeed, as shown at 
The combination of Tatzel and Saklatvala would have resulted in Tatzel’s augmented reality to further incorporate the augmented object manipulation teachings of Bostick.  One would have been motivated to have combined the teachings because a user in Tatzel is already interested in searching for and manipulating virtual objects within its AR interface. Therefore, the combination of references would have been obvious as the combination of known art would have resulted in a predictable result. 
Regarding claim 11, Tatzel does not disclose wherein: the alternate reality environment is rendered at least in part via a mobile phone having a rear facing camera; wherein, interaction with the virtual object in the alternate reality environment via a field of view of the rear facing camera is triggered through initiation of physical action in the field of view of the rear facing camera.
However, Saklatvala discloses in the example, the control object 150 is used to "grab" the front right corner of the "car" virtual object in FIG. 1B. Then, as shown in FIG. 1C, the control object 150 gestures in a motion shown by arrow 160 to swing the virtual object 130 around in space as is shown to the user on device 110. Thus, the virtual object 130 is manipulated by a simple user gesture that occurs within the augmented reality environment 
The combination of Tatzel and Saklatvala would have resulted in Tatzel’s augmented reality to further incorporate the augmented object manipulation teachings of Bostick.  One would have been motivated to have combined the teachings because a user in Tatzel is already interested in searching for and manipulating virtual objects within its AR interface. Therefore, the combination of references would have been obvious as the combination of known art would have resulted in a predictable result. 
Regarding claim 12, Tatzel does not disclose wherein: the physical action in the field of view of the rear facing camera, includes, movement of a limb of the human user or another human user in the field of view of the rear facing camera of the mobile device.
However, Saklatvala discloses in the example, the control object 150 is used to "grab" the front right corner of the "car" virtual object in FIG. 1B. Then, as shown in FIG. 1C, the control object 150 gestures in a motion shown by arrow 160 to swing the virtual object 130 around in space as is shown to the user on device 110. Thus, the virtual object 130 is manipulated by a simple user gesture that occurs within the augmented reality environment space (e.g., in between the camera and the poster) where the virtual objects appear to be located (paragraph 0015).
The combination of Tatzel and Saklatvala would have resulted in Tatzel’s augmented reality to further incorporate the augmented object manipulation teachings of Bostick.  One would have been motivated to have combined the teachings because a user in Tatzel is already interested in searching for and manipulating virtual objects within its AR interface. Therefore, 
Regarding claim 34, further comprising: providing access to the virtual object by the human user in the augmented reality environment in response to determining that the combination of gestures is correct for accessing the virtual object; wherein the combination of gestures includes, shaking of the mobile device or by moving the mobile phone in a pattern.
However, Saklatvala discloses wherein in the example, the control object 150 is used to "grab" the front right corner of the "car" virtual object in FIG. 1B. Then, as shown in FIG. 1C, the control object 150 gestures in a motion shown by arrow 160 to swing the virtual object 130 around in space as is shown to the user on device 110. Thus, the virtual object 130 is manipulated by a simple user gesture that occurs within the augmented reality environment space (e.g., in between the camera and the poster) where the virtual objects appear to be located (paragraph 0015).
Further, Saklatvala discloses as shown in FIGS. 1A-1C, the position of the camera in the mobile device 110 need not remain fixed with respect to the poster 120. Indeed, as shown at the different points in time, the mobile device 110 may be rotated or translated in space along any axis or along multiple axes. As such, the device may be tilted, or may be moved nearer to or farther from the poster 120, or may be jiggled, as long as the poster 120 remains in view of the camera. Regardless of such movement, the mobile device 110 will be able to detect and track the control object 150 with respect to the virtual objects displayed on its screen (paragraph 0016).

The combination of Tatzel and Saklatvala would have resulted in Tatzel’s augmented reality to further incorporate the augmented object manipulation teachings of Bostick.  One would have been motivated to have combined the teachings because a user in Tatzel is already interested in searching for and manipulating virtual objects within its AR interface. Therefore, the combination of references would have been obvious as the combination of known art would have resulted in a predictable result. 
8.	Claim 8 and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tatzel-Stribu in view of Pahud (US 20190005724).
Regarding claim 8, Tatzel does not disclose wherein: the augmented reality environment is rendered, to the human user, at least in part via a mobile device; providing access to the virtual object by the human user in the augmented reality environment in response to detecting audio signal that meets a criteria for accessing the virtual object.
However, Pahud discloses wherein the user 24 may assign a physical object to an augmented reality object in any number of ways, such as using voice commands, touch-based dynamic input, gaze, and/or other user inputs (paragraph 0067).

Regarding claim 9, Tatzel does not disclose wherein wherein the audio signal includes a sequence of words and a phrase.
However, Pahud discloses wherein the user 24 may assign a physical object to an augmented reality object in any number of ways, such as using voice commands, touch-based dynamic input, gaze, and/or other user inputs (paragraph 0067).
The combination of Tatzel and Pahud would have resulted in Tatzel’s augmented reality to further incorporate manipulating objects via voice.  One would have been motivated to have combined the teachings because a user in Tatzel is already interested in searching for and manipulating virtual objects within its AR interface and it would have been efficient to enable further control such as voice activation. Therefore, the combination of references would have been obvious as the combination of known art would have resulted in a predictable result. 
9.	Claim 13, 35 and 36 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tatzel-Stribu in view of Grant (US 20180268589).
Regarding claim 13, Tatzel does not disclose wherein: the alternate reality environment is rendered at least in part via a mobile phone having a front facing camera; wherein, interaction with the virtual object in the alternate reality environment is initiated by detecting, 
However, Grant discloses wherein in some instances, a client device (109) has an eye-tracking capability (e.g., via a head-mount camera (113) that capture video images of the eyes of the user, a front facing camera (113) of a smart phone, a tablet computer, a mobile device), which makes it possible to control the eye movements of an avatar (141) independent of the movement of the location (143) and orientation (141) of the avatar (141) as a whole (paragraph 0041).
The combination of Tatzel and Grant would have resulted in Tatzel’s augmented reality to further incorporate using mobile devices to track eye gaze or movement.  One would have been motivated to have combined the teachings because a user in Tatzel is already interested in using augmented reality for a more enhanced viewing experience within its AR interface. Therefore, the combination of references would have been obvious as the combination of known art would have resulted in a predictable result. 
Regarding claim 35, Tatzel does not disclose wherein: wherein, interaction with the virtual object in the augmented reality environment is initiated by detecting, one or more of winking or rate of winking of one or more eyes of the human user; eyelid motion of the one or more eyes of the human user; field of view of one or more eyes of the human user.
However, Grant discloses wherein in some instances, a client device (109) has an eye-tracking capability (e.g., via a head-mount camera (113) that capture video images of the eyes 
The combination of Tatzel and Grant would have resulted in Tatzel’s augmented reality to further incorporate using mobile devices to track eye gaze or movement.  One would have been motivated to have combined the teachings because a user in Tatzel is already interested in using augmented reality for a more enhanced viewing experience within its AR interface. Therefore, the combination of references would have been obvious as the combination of known art would have resulted in a predictable result. 
Regarding claim 36, Tatzel does not disclose wherein: wherein, interaction with the virtual object in the alternate reality environment is initiated by detecting, using the front facing camera, one or more of iris movement or eye ball movement of the one or more eyes of the human user; pupil dilation of the one or more eyes of the human user.
However, Grant discloses wherein in some instances, a client device (109) has an eye-tracking capability (e.g., via a head-mount camera (113) that capture video images of the eyes of the user, a front facing camera (113) of a smart phone, a tablet computer, a mobile device), which makes it possible to control the eye movements of an avatar (141) independent of the movement of the location (143) and orientation (141) of the avatar (141) as a whole (paragraph 0041).
The combination of Tatzel and Grant would have resulted in Tatzel’s augmented reality to further incorporate using mobile devices to track eye gaze or movement.  One would have . 
10.	Claim 14, 15 and 37 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tatzel-Stribu in view of Grusche (US 20200021784).
Regarding claim 14, Tatzel does not disclose wherein the augmented reality environment is rendered at least in part via, a smart contact lens.
However, Grusche discloses wherein it is also conceivable to use the described methods and/or devices in an adapted fashion for computer spectacles /augmented reality spectacles and/or in a computer contact lens/smart contact lens (paragraph 0059).
The combination of Tatzel and Grusche would have resulted in Tatzel’s augmented reality to further incorporate using mobile devices to track eye gaze or movement.  One would have been motivated to have combined the teachings because a user in Tatzel is already interested in using augmented reality for a more enhanced viewing experience within its AR interface. Therefore, the combination of references would have been obvious as the combination of known art would have resulted in a predictable result. 
Regarding claim 15, Tatzel does not disclose wherein, the augmented reality environment is rendered at least in part via, one or more of, a wearable device, a smart watch, a goggle, a smart glasses, an eye monocle, a headmounted device.

The combination of Tatzel and Grusche would have resulted in Tatzel’s augmented reality to further incorporate using mobile devices to track eye gaze or movement.  One would have been motivated to have combined the teachings because a user in Tatzel is already interested in using augmented reality for a more enhanced viewing experience within its AR interface. Therefore, the combination of references would have been obvious as the combination of known art would have resulted in a predictable result. 
Regarding claim 37, Tatzel does not disclose wherein the augmented reality environment is rendered at least in part via, a smart contact lens.
However, Grusche discloses wherein it is also conceivable to use the described methods and/or devices in an adapted fashion for computer spectacles /augmented reality spectacles and/or in a computer contact lens/smart contact lens (paragraph 0059).
The combination of Tatzel and Grusche would have resulted in Tatzel’s augmented reality to further incorporate using mobile devices to track eye gaze or movement.  One would have been motivated to have combined the teachings because a user in Tatzel is already interested in using augmented reality for a more enhanced viewing experience within its AR interface. Therefore, the combination of references would have been obvious as the combination of known art would have resulted in a predictable result. 
11.	Claim 14, 15 and 37 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tatzel-Stribu in view of LeBeau (US 8930195). 
Regarding claim 10, Tatzel does not disclose wherein the audio signal includes, one or more of, a tune and a combination of notes.
However, LeBeau discloses at least in FIG. 5 wherein the inputs are registered with at least audio signals (such as a tune and as discussed in FIG. 5).
The combination of Tatzel and LeBeau would have resulted in Tatzel’s augmented reality to further incorporate at least registering audio input as commands or other input.  One would have been motivated to have combined the teachings because a user in Tatzel is utilizing an enhanced viewing experience within its AR interface and incorporating other types of input commands would have improved the experience. Therefore, the combination of references would have been obvious as the combination of known art would have resulted in a predictable result. 

Response to Amendment
12.	With regard to claim 1 and its related claims, Applicant’s argues that the prior art does not disclose all of the claimed limitations.  Specifically, it appears that the Applicant is arguing that the prior art does not necessarily disclose “wherein the relevant virtual objects are identified from the multiple virtual objects that satisfy a search criteria submitted by the human user and meet a spatial criteria.”  
	Applicant’s arguments seem to be that the prior art Bostick limits the identification of a location based on a search parameter which is a physical location which is then therefore 
13.	Applicant’s arguments with respect to the amended claims have been considered but are moot in view of the new grounds of rejection.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E CHOI whose telephone number is (571)270-3780.  The examiner can normally be reached on M-F: 7-2, 7-10 (PST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID E CHOI/Primary Examiner, Art Unit 2174